DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 04/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a lithium-metal composite oxide powder including a secondary particle configured by aggregating primary particles containing lithium, nickel, manganese, and cobalt, or a lithium-metal composite oxide powder including both the primary particles and the secondary particle.” It is unclear how the scope of the claim is impacted by the Markush group recited in claim 1. That is, the first group is “a lithium-metal composite oxide powder including a secondary particle configured by aggregating primary particles containing lithium, nickel, manganese, and cobalt” and the second group is “a lithium-metal composite oxide powder including both the primary particles and the secondary particle.”
First, it’s unclear structurally how the recitation in the first group of, “configured by aggregating primary particles…” impacts the structure of the claim. It’s also unclear how the recitation in the second group of, “…including both the primary particles and the secondary particle” since the primary particles and the secondary particle have antecedent basis in the first group. In short, it’s unclear if there is actually any difference in scope between the first group and the second group. Furthermore, if there is a difference in scope, it’s unclear what the difference is and how the difference should be read into the claims.
Second, the use of the singular, “secondary particle” is unclear because it’s unclear how a “powder” could be formed by a singular secondary particle. The claim would be clearer if it recited, “…a lithium-metal composite oxide powder comprising a plurality of secondary particles, each secondary particle comprising a plurality of primary particles containing lithium, nickel, manganese and cobalt.” 
The quoted portion of the claim (i.e., after the preamble and up to “the secondary particle has a hollow structure…”) is interpreted as meaning, “a lithium-metal composite oxide powder including a plurality of secondary particles, each secondary particle comprising a plurality of primary particles comprising lithium, nickel, manganese and cobalt, wherein…” See claim mapping in rejection of claim 1 below.
Claim 1 also recites, “the secondary particle has a hollow structure inside as a main inside structure…” The claim recitation is unclear because the recitation of, “hollow structure inside as a main inside structure” is not entirely clear. The recitation of, “the secondary particle has a hollow structure” is clear, i.e., the secondary particles have a hollow structure formed from the plurality of primary particles. However, the recitation of, “as a main inside structure” is unclear. It’s unclear what “main inside structure” means and the specification does not expound upon its meaning. The undersigned believes that the recitation may intend to keep the claim scope broad in that secondary particles having other structures (e.g., no hollow portion) are also within the claim scope, but it is unclear based on the reading of the specification.
 To overcome the rejection, it is recommended that Applicant amend the claim to simply recite, “the plurality of secondary particles include secondary particles having a hollow structure.” The claim is interpreted in this manner.
Since claim 1 is rejected under 112(b), claims 2-5 are similarly rejected by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or in the alternative, as being unpatentable under 35 U.S.C. 103 as being obvious over Ogawa (US20170288223A1).
Regarding claim 1, Ogawa teaches a positive electrode active material (abstract) for non-aqueous electrolyte secondary batteries (abstract), the positive electrode active material comprising: each secondary particle comprising a plurality of primary particles comprising lithium, nickel, manganese and cobalt (see [0039]-[0040] and equation (1)).
Regarding the remaining limitations, “a lithium-metal composite oxide powder including a plurality of secondary particles… the plurality of secondary particles include secondary particles having a hollow structure… a mixed slurry being a mixture of water and the lithium-metal composite oxide powder as a slurry solid body component has a pH of 11.5 or less at a time when the mixed slurry contains the lithium-metal composite oxide powder at a slurry concentration of 50 [g/L], the lithium-metal composite oxide powder contains soluble lithium at a content rate of 0.5 [% by mass] or less, the lithium-metal composite oxide powder has a specific surface area of 2.0 to 3.0 [m2/g], and the secondary particle has a porosity of 20 to 50 [%]” Ogawa does not explicitly teach these limitations.
	However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
	In the instant case, the presently claimed positive electrode active material appears to be formed through a process substantially identical to the process of Ogawa. Moreover, the chemical composition also appears to be substantially identical. Both aspects are shown below.
	The instant application describes a first step of preparing a nickel, cobalt, manganese precipitate and crystallization ([0148]-[0150] of the PG-Pub), which corresponds to Ogawa’s process ([0083]-[0087]). After precipitation and crystallization (and conventional necessary filtration, washing and drying, see [0087] of Ogawa), the instant application describes forming a lithium mixture then calcining the mixture in air ([0160]-[0164]), which corresponds to the process of Ogawa ([0088]-[0089]). In this regard, Ogawa also utilizes lithium carbonate as a lithium source. The instant application alleges that in the absence of pulverizing the lithium carbonate that gelation of the resulting positive electrode mixture paste occurs (see Table 1, comparative examples 1 and 2). The average particle size of the alleged inventive examples were from 1.5-4.7 micron. Ogawa teaches that the lithium compound (including lithium carbonate) has a D50 (i.e., average diameter) of 0.1 to 100 micron, preferably 2 to 20 micron ([0068]), which corresponds to the lithium source used in the instant application.
Regarding the composition, claim 1 simply requires a lithium-metal oxide comprising lithium, nickel, manganese and cobalt. The composition is in agreement with Ogawa, see [0039]-[0040] and equation (1). 
	Thus, since the instant application’s material that meets the limitations of claim 1 is made by substantially identical processes and has a substantially identical composition, the limitations of, “a lithium-metal composite oxide powder including a plurality of secondary particles… the plurality of secondary particles include secondary particles having a hollow structure… a mixed slurry being a mixture of water and the lithium-metal composite oxide powder as a slurry solid body component has a pH of 11.5 or less at a time when the mixed slurry contains the lithium-metal composite oxide powder at a slurry concentration of 50 [g/L], the lithium-metal composite oxide powder contains soluble lithium at a content rate of 0.5 [% by mass] or less, the lithium-metal composite oxide powder has a specific surface area of 2.0 to 3.0 [m2/g], and the secondary particle has a porosity of 20 to 50 [%]” would necessarily be met. Thus, all the limitations of claim 1 are met by Ogawa and claim 1 is anticipated, or in the alternative are obvious (see In re Best citation above and MPEP 2112.01 §I).
	Regarding claim 3, Ogawa teaches the positive electrode active material for non-aqueous electrolyte secondary batteries, according to claim 1 as described above. Ogawa does not explicitly teach wherein the lithium-metal composite oxide powder has a particle strength of 150 to 180 MPa. However, as established above, since the positive electrode active material of Ogawa has substantially the same composition and is produced by substantially the same process, the property would inherently be met by Ogawa. See rejection of claim 1 above.
Regarding claim 4, Ogawa teaches a non-aqueous electrolyte secondary battery (abstract) comprising a positive electrode including the positive electrode active material for non-aqueous electrolyte secondary batteries according to claim 1 (see rejection of claim 1 above).
Ogawa does not explicitly teach wherein ΔV-20 [°C] determined by a current rest method is 0.55 [V] or less at -20 [°C]. However, as established above, since the positive electrode active material of Ogawa has substantially the same composition and is produced by substantially the same process, the property would inherently be met by Ogawa. See rejection of claim 1 above.
Regarding claim 5, Ogawa teaches a positive electrode mixture paste (positive electrode mixture, [0123]) for non-aqueous electrolyte secondary batteries, the positive electrode mixture paste comprising:
a solid component (positive electrode active material, [0123]), wherein the solid component contains the positive electrode active material for non-aqueous electrolyte secondary batteries according to claim 1 (see rejection of claim 1 above); and
	 a solvent (N-methyl-2-pyrrolidone (NMP), [0123]).
Ogawa does not explicitly teach the positive electrode mixture paste has a viscosity of 5,000 [mPa-s] or less at 20 [°C] at a time when the solid component and the solvent have a mass ratio of the solid component [g]/the solvent [g] = 1.875. However, as established above, since the positive electrode active material of Ogawa has substantially the same composition and is produced by substantially the same process, and the positive electrode paste is formed of the same solvent (the instant application also utilizes N-methyl-2-pyrrolidone as a solvent ([0178]), the property would inherently be met by Ogawa. See rejection of claim 1 above.	

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US20170288223A1).
Regarding claim 2, Ogawa teaches the positive electrode active material for non-aqueous electrolyte secondary batteries, according to claim 1.
Ogawa does not teach exactly that the lithium-metal composite oxide powder is represented by a general formula: Lia(Ni1-w-xMnwCox)1-yMyO2, where 0.98 < a < 1.20, 0.01 < w < 0.50, 0.01 < x < 0.50, 0.01 < y < 0.10, and M is one or more of Mg, Al, Ti, Fe, Cu, Si, Zn, Mo.  
However, Ogawa teaches the same type of compound at equation (1) ([0039]-[0040]):

    PNG
    media_image1.png
    45
    211
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    721
    media_image2.png
    Greyscale

Each of the elements disclosed in Ogawa’s formula overlap with the elements and amounts claimed in claim 2. In one aspect, the claimed composition is met where Mn and Al are both used and the aluminum satisfies “My” of the claimed composition. See [0067].
In another aspect, Mn in the claimed invention is claimed solely as Mn, whereas Ogawa teaches element “M” is at least one of Mn and Al. Where the element “M” of Ogawa is only Mn (see, e.g., example 1 where equal parts of Co, Mn, and Ni were used at [0084]), the claim is met by Ogawa teaching doping elements in amounts of 0.005% to 10% ([0041]), which overlap in the scope of chemical elements and quantity as the instantly claimed element “M”.
	In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed chemical composition of Ogawa has overlapping ranges of the elements instantly claimed in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721